Citation Nr: 1440644	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  09-31 005	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for liver disease, including as secondary to service-connected Type II Diabetes Mellitus.
 
2.  Entitlement to service connection for an eyesight disorder, also including as secondary to the service-connected Type II Diabetes Mellitus.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran had active military service from November 1965 to November 1968.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2012, in support of his claim, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board, which is commonly known as a Travel Board hearing.  A transcript of the proceeding is in the electronic portion of the claims file, so of record.

In April 2012, July 2013, and most recently in January 2014, the Board remanded the claim to the RO via the Appeals Management Center (AMC) for further development.  Unfortunately, as will be explained, still further development is required, again necessitating that the Board remand the claim to the Agency of Original Jurisdiction (AOJ).

This appeal was processed using VA's Veterans Benefits Management System (VBMS), which is a paperless claims processing system, so entirely electronically.


REMAND

Although, as mentioned, this case has been remanded three times already in order to obtain adequate opinions regarding these claims of entitlement to secondary service connection, each opinion obtained thus far has fallen short of providing the necessary information.


The Board sincerely regrets the still further delay that will result from again remanding, rather than deciding, this claim, but has no choice since this is necessary to achieve acceptable compliance with the previous remand directives.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand, and that the Board itself commits error as a matter of law in failing to ensure this compliance).

Consider also that the claim for an eyesight disorder is partly predicated on the outcome of the claim for liver disease, although both in turn are ultimately attributed to the service-connected Type II Diabetes Mellitus.  So these claims are "inextricably intertwined", meaning they should be decided together rather than piecemeal.  See, e.g., Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined when the adjudication of one claim could have a significant impact on the adjudication of another claim).

Moreover, all ongoing VA treatment records for these claimed disabilities must be obtained and additionally considered.

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  First have the Veteran identify all private medical healthcare providers that have evaluated or treated the claimed disabilities since June 2011.  And with this authorization, make the required efforts to obtain these additional records and associate them with the file so they, too, may be considered.  If identified records are not obtained, the efforts that were made to obtain them must be documented and the Veteran appropriately notified and given opportunity to submit them himself.  38 C.F.R. § 3.159(c)(1) and (e)(1).

2.  Also obtain and associate with the electronic VBMS file all pertinent VA treatment records concerning these claimed disabilities dated since June 2013.  The efforts to obtain these records, instead, are governed by 38 C.F.R. § 3.159(c)(2)

3.  Upon receipt of all additional records, schedule the Veteran for a VA hepatology examination and allow the examiner access to the file through VBMS.  The examiner must indicate the records were reviewed.  The purpose of the examination is to determine whether the Veteran's service-connected Type II Diabetes Mellitus either caused or is aggravating his liver disease.

a) Two opinions are required for secondary service connection claims:

What is the likelihood (unlikely, as likely as not, or likely) the claimed disorder is "caused by" or "due to" the service-connected disability? 

AND

What is the likelihood the claimed disorder is "aggravated by" (permanently worsened) the service-connected disability?

b) The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions.

c) In rendering the opinions, the examiner must consider the following; failure to do so will render the opinions inadequate:

* The Veteran's Type II Diabetes Mellitus is a service-connected disability, so there should be no consideration of any other cause for this disease (meaning other than his military service).  The previous opinion contemplates an alternate cause, which is partly responsible for it being found inadequate.

* The examiner must address the July 2009 private liver biopsy results, Dr. R.L.'s November 2011 triage note, and the laboratory and ultrasound results from the June 2012 VA hepatology examination.  Merely noting these records, but not discussing them, is insufficient.

* The examiner must address the statements associated with the September 2013 medical opinions that diabetes mellitus is a risk factor for liver disease (namely, for hepatitis) and may contribute to it.

d) Aggravation is defined for legal purposes as a chronic or permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.  If the examiner determines there has been aggravation, he or she should try and quantify the amount of additional disability the Veteran now has, above and beyond that he had prior to the aggravation.  So, if possible, there needs to be some comparison with his baseline of disability versus the disability he has as a result of the aggravation, again, assuming first it is determined there has been aggravation.

e) Evidence of baseline disability is necessary to establish entitlement to service connection for aggravation of a nonservice-connected condition by a service connection condition.  An opinion that something "is not related to" or "is not due to" does not answer the question of aggravation.

4.  If the liver examiner determines the Veteran's liver disease is etiologically related (either through causation or aggravation) to his service-connected Type II Diabetes Mellitus, then forward the Veteran's claims file to the examiner who performed the August 2013 VA eye examination.  If for whatever reason this VA examiner is unavailable, have a suitable substitute provide the necessary additional comment (supplemental or addendum opinion).  In this eventuality, this may require having the Veteran reexamined, but this is left to the substitute's discretion as to whether another actual examination is necessary.

a) After reviewing the VBMS claims file, including a copy of this remand and those prior, the designee is asked to clarify whether the Veteran's eyesight disorder is proximately due to, the result of, or chronically aggravated by his liver disease or his chronic use of Prednisone for treatment of his liver disease.

b) Reconcile this opinion with an August 2005 private consultation report showing the Veteran's cataract replacement is probably secondary to his chronic Prednisone use for his liver disease, and the August 2011 diagnosis of capsular fibrosis, left eye (OS).

c) Aggravation is defined for legal purposes as a chronic or permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms. If the examiner determines there has been aggravation, he or she should try and quantify the amount of additional disability the Veteran now has, above and beyond that he had prior to the aggravation. So, if possible, there needs to be some comparison with his baseline of disability versus the disability he has as a result of the aggravation, again, assuming first it is determined there has been aggravation.

d) The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions.
 

5.  Then readjudicate these claims in light of this and all other additional evidence.  If either claim continues to be denied, send the Veteran and his representative another Supplemental Statement of the Case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


